


117 HR 4055 IH: American Cybersecurity Literacy Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4055
IN THE HOUSE OF REPRESENTATIVES

June 22, 2021
Mr. Kinzinger (for himself, Mr. Bilirakis, Ms. Eshoo, Mr. Veasey, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To establish a cybersecurity literacy campaign, and for other purposes.


1.Short titleThis Act may be cited as the American Cybersecurity Literacy Act. 2.Sense of CongressIt is the sense of the Congress that the United States has a national security and economic interest in promoting cybersecurity literacy amongst the general public.
3.Establishment of cybersecurity literacy campaign
(a)In generalThe Assistant Secretary for Communications and Information shall develop and conduct a cybersecurity literacy campaign to increase the knowledge and awareness of the American people of best practices to reduce cybersecurity risks. (b)CampaignTo reduce cybersecurity risks, the Assistant Secretary shall—
(1)identify the critical areas of an IT system that present cybersecurity risks and educate American people on how to prevent and mitigate such attacks by— (A)instructing American people on how to identify—
(i)phishing emails; and (ii)secure websites;
(B)instructing American people on the need to change default passwords on hardware and software technology; (C)encouraging the use of cybersecurity tools, including—
(i)multi-factor authentication; (ii)complex passwords;
(iii)firewalls; and (iv)anti-virus software;
(D)identifying the devices that could pose possible cybersecurity risks, including— (i)personal computers;
(ii)smartphones; (iii)tablets;
(iv)Wi-Fi routers; and (v)smart home appliances;
(E)encouraging Americans to— (i)regularly review mobile application permissions;
(ii)decline privilege requests from mobile applications that are unnecessary; (iii)download applications only from trusted vendors or sources; and
(iv)connect internet of things or devices to a separate and dedicated network; and (F)identifying the potential cybersecurity risks of using publicly available Wi-Fi networks and the methods a user may utilize to limit such risks; and
(2)direct American people and businesses to Federal resources to help mitigate the cybersecurity risks identified in this subsection.  